Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 16, 2015

                                     No. 04-15-00204-CR

                                    Robert RODRIGUEZ,
                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

               From the 274th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 13-0979-CR-A
                          Honorable Gary L. Steel, Judge Presiding


                                       ORDER

       Appellant has filed a second motion to extend time to file appellant’s brief. We GRANT
the motion and ORDER appellant to file the brief in this court on or before September 15, 2015.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle